Citation Nr: 1628005	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  10-48 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for insomnia, to include as secondary to service-connected vertebral fracture, T10 compression.

2.  Entitlement to an initial compensable rating prior to September 2, 2014 and 20 percent thereafter for vertebral fracture, T10 compression.

3.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 2005 to May 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, granted service connection for a vertebral fracture and bilateral hearing loss and assigned noncompensable ratings, effective May 28, 2009.  The rating decision also denied service connection for insomnia.

Thereafter, in a January 2015 rating decision, the RO increased the rating for the service-connected vertebral fracture to 20 percent disabling, effective September 2, 2014. 

The Veteran testified before the undersigned at a Board hearing in April 2016.  A transcript of the hearing has been reviewed and associated with the claims file.

The Board observes that the issue of entitlement to service connection for a cervical spine disability was appealed.  Subsequently, in the January 2015 rating decision, the RO granted service connection for a cervical spine disability and assigned a 20 percent rating, effective May 28, 2009.  As this is considered a complete grant of the benefit sought on appeal, the issue is no longer before the Board.

During the April 2016 Board hearing, the Veteran provided testimony with regard to the issue of entitlement to an increased rating for his cervical spine disability.  A review of the claims file does not show that the appellant filed a notice of disagreement or a substantive appeal with regard to the issue.  Thus, the Board does not have jurisdiction of the claim.  Percy v. Shinseki, 23 Vet. App. 37 (2009).

The issues of entitlement to service connection for insomnia, entitlement to an increased rating for bilateral hearing loss, and entitlement to a rating in excess of 10 percent prior to September 2, 2014 and 20 percent thereafter for vertebral fracture are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to September 2, 2014, the Veteran's vertebral fracture was manifested by subjective complaints of pain with objective evidence showing limitation of motion; there was no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reverse lordosis, or abnormal kyphosis.


CONCLUSION OF LAW

The criteria for a 10 percent rating prior to September 2, 2014 for vertebral fracture have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5235 (2015).
	

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

The claim adjudicated herein stems from the initial grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records have been associated with the claims file.  Relevant post-service medical records have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Board acknowledges that the Veteran was not provided a VA examination during this stage of the appeal.  A review of the claims reveals that a VA examination was scheduled in May 2009, however, the Veteran failed to report for the examination.  In correspondence received in October 2010, the appellant's representative asserted that the Veteran moved and as a result was not informed of the scheduled examination.  Although good cause has been shown for the Veteran failing to report for the examination, the Board does not find that any additional development would serve a useful purpose with regard to the issue adjudicated herein.  In this regard, an examination would not likely reveal the severity of the Veteran's vertebral fracture prior to September 2014.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Thus, the claim will be adjudicated based on the evidence of record.  

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts.  

Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In the case of an initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Additionally, the Board must consider whether the disability has undergone varying and distinct levels of severity while the claim has been pending and provide staged ratings during those periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59 (2015).

Pain without accompanying functional limitation cannot serve as the basis for a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  It is, however, VA's policy to grant at least the minimal compensable rating for actually painful motion.  38 C.F.R. § 4.59.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. §§ 4.7, 4.21.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Rating Criteria

During this stage of the appeal, the Veteran's service-connected vertebral fracture was assigned a noncompensable rating under Diagnostic Code 5235 for vertebral fracture or dislocation.

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5235.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id. 

Forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Id. 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  Id.

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.  Id.

Under the General Rating Formula, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under appropriate diagnostic codes.  Id. at Note (1).

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also 38 C.F.R. § 4.71a, Plate V.

Factual Background 

A review of the appellant's service treatment records reveals that he was provided a physical examination in January 2009.  On examination his spine was tender to palpitation at T10.  There was no paraspinal muscle spasm or tenderness and no edema.  It was reported that range of motion was decreased secondary pain.

Initial range of motion testing revealed forward flexion to 61 degrees; extension to 14 degrees; left lateral flexion to 13 degrees; right lateral flexion to 11 degrees; left lateral rotation to 30 degrees; and right lateral rotation to 26 degrees.  Combined range of motion of the lumbar spine was 155 degrees.  

The Veteran was able to perform repetitive testing which showed forward flexion to 69 degrees; extension to 11 degrees; left lateral flexion to 11 degrees; right lateral flexion to 14 degrees; left lateral rotation to 25 degrees; and right lateral rotation to 21 degrees.  Combined range of motion of the lumbar spine was 151 degrees.  

Final range of motion testing demonstrated forward flexion to 70 degrees; extension to 10 degrees; left lateral flexion to 11 degrees; right lateral flexion to 14 degrees; left lateral rotation to 22 degrees; and right lateral rotation to 23 degrees.  Combined range of motion of the lumbar spine was 150 degrees.  

The appellant's gait was within normal limits and there were no abnormal neurologic findings.  

Analysis

After a review of the evidence, and resolving all doubt in favor of the Veteran, the Board finds that a 10 percent rating is warranted for the Veteran's vertebral fracture prior to September 2, 2012.  During this stage of the appeal, initial range of motion testing revealed forward flexion to 61 degrees.  Thus, a 10 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5235.

However, the Board finds that a rating in excess of 10 percent is not warranted.  In this regard, while the Veteran's vertebral fracture was manifested by pain on movement, the evidence does not suggest that forward flexion of the lumbar spine was limited to 60 degrees.  Moreover, there is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  At worst, the Veteran's flexion has been limited to 61 degrees.  The Board has considered additional functional limitation due to factors such as pain and weakness; however, the record fails to show that any such factors led to an actual reduction in range of motion.  Rather, there was no further decrease in range of motion with repetitive motion on evaluation.

The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but the Veteran's vertebral fracture could not receive a higher rating under an analogous diagnostic code.  See 38 C.F.R. § 4.115(b).  

The Board has considered whether a separate evaluation for neurological disability is warranted.  See 38 C.F.R. § 4.71a, Note 1.  However, no neurologic abnormalities were noted.  Thus, a separate evaluation for additional neurological disability is not warranted.

In sum, the Board finds that, a 10 percent rating is warranted for the Veteran's vertebral fracture prior to September 2, 2014.

Extraschedular Consideration

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Here, the manifestations of the Veteran's vertebral fracture, specifically pain and reduced range of motion, are fully considered by the rating criteria.  As such, referral for consideration of an extra-schedular rating is not necessary at this time.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for additional disability from a combined effect of multiple conditions.

Total Disability Rating Based Upon Individual Unemployability (TDIU)

Finally, the Board notes that entitlement to a TDIU is an element of all increased disability rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record is negative for evidence that the Veteran is unemployable due to his vertebral fracture.  While the Veteran reported that his disability prevented him from working a labor-intensive job and that he had to take extensive leave due to his disabilities, the evidence indicates that he is employed.  Therefore, remand or referral of this claim for consideration of entitlement to a TDIU is not necessary.



ORDER

Entitlement to an initial 10 percent for vertebral fracture prior to September 2, 2014 is granted.


REMAND

Vertebral Fracture

Prior to September 2, 2014, the Veteran's vertebral fracture has been assigned a 10 percent rating.  Thereafter, a 20 percent rating has been assigned.

In testimony provided during the Board hearing, the Veteran reported flare-ups associated with his vertebral fracture prior to September 2, 2014.  However, an opinion as to the extent of additional limitation of motion or function due to flare-ups has not been obtained.  Mitchell v. Shinseki, 25 Vet App 32 (2011); 38 C.F.R. §§ 4.40, 4.45 (2015). 

Additionally, in the September 2014 VA examination, the examiner noted that there was additional limitation of motion due to pain during flare-ups or when the joint was used repeatedly over a period of time.  While repetitive testing showed a decrease in range of motion, it is unclear whether such changes in repetitive testing included additional limitation of motion during periods of flare-ups.

In light of the foregoing, the Board finds that an opinion should be obtained regarding limitation of motion during flare-ups.

Hearing Loss

In testimony provided during the Board hearing, the appellant stated that he was unable to hear his wife and had difficulty hearing with background noises.  He also reported that he had to increase the volume when using the phone.  The Board notes that such symptoms were not reported at the time of the May 2009 VA examination and finds that such symptoms are indicative of a worsening of the appellant's hearing disability.  As such, the Board finds an additional VA examination should be provided to determine the current severity of the Veteran's bilateral hearing loss disability.  

Insomnia

The Veteran asserts that his insomnia is due to military service, to include as secondary to his service-connected vertebral fracture.  

A review of the claims file demonstrates that the Veteran was scheduled for a VA examination in May 2009; however he failed to report for the examination.

When a claimant fails to report for an examination scheduled in conjunction with a claim without good cause, the claim shall be denied.  38 C.F.R. § 3.655(b) (2015). Good cause includes, but is not limited to, illness or hospitalization of the claimant, death of an immediate family member, etc.  Id. 

In correspondence received in October 2010, the appellant's representative asserted that the Veteran moved and as a result was not informed of the scheduled examination.  

In light of the foregoing, the Board finds that, given the above, and affording the Veteran the benefit of the doubt, good cause has been shown for his failure to report to the previous VA examination.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

As such, the appellant should be afforded an additional VA examination determine the etiology of his insomnia.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the examiner who provided the September 2014 VA examination for the Veteran's vertebral fracture, or another appropriate VA provider if he is unavailable, to provide an addendum opinion.  The examiner is to discuss whether the Veteran's flare-up reported at the September 2014 VA examination were manifested by additional functional loss - if so, he or she should estimate the degrees of lost motion during such flare-ups.

To the extent possible, the examiner is to discuss whether he Veteran's flare-up reported during the April 2016 Board hearing for the period prior to the September 2014 VA examination were manifested by additional functional loss - if so, he or she should estimate the degrees of lost motion during such flare-ups.

If an opinion cannot be given without resorting to speculation, indicate why and what, if any, further information is needed.

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected bilateral hearing loss.  The claims file, including this remand must be reviewed by the examiner and such review should be noted in the examination report.  All indicated tests and studies should be accomplished and the findings then reported in detail. 

The examiner must fully describe any functional effects associated with the Veteran's bilateral hearing loss and the impact of his hearing disability upon his vocational pursuits. 

The examiner should also indicate the occupational effects of the hearing loss, if any. 

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his insomnia.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

Following review of the claims file and examination of the Veteran, the examiner is to provide an opinion as to whether insomnia a separately diagnosed condition or is it a symptom associated with the Veteran's service-connected psychiatric disability.

If the examiner determines that insomnia is a separate disability, the examiner should provide an opinion to the following.  

a.  Is it at least as likely as not (a 50 percent probability or more) that the Veteran's insomnia was caused by his service-connected vertebral fracture? 

b. Is it at least as likely as not (a 50 percent probability or more) that the Veteran's insomnia was aggravated by (i.e., permanently worsened beyond normal progression) his service-connected vertebral fracture?

If aggravation is found, please give a baseline level of disability and a level of disability after aggravation.

c.  Is it at least as likely as not (a 50 percent probability or more) that the Veteran's insomnia is otherwise related to military service?

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner must discuss whether the symptoms of the Veteran's insomnia are analogous to chronic fatigue syndrome (CFS) in that it causes debilitating fatigue, cognitive impairment (such as inability to concentrate, forgetfulness, or confusion), or a combination of other signs and symptoms.  If so, the examiner should identify the duration of such symptoms.  

The examiner must discuss the lay statements of record to include the onset of the Veteran's insomnia.

4.  If any of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond. The case should then be returned to the Board for further appellate review, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


